Citation Nr: 1337457	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-44 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for right knee cartilage tear status post surgical repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to June 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before a Veterans' Law Judge at a local VA office on his November 2009 VA Form 9, Appeal to Board of Veterans' Appeals.  On an accompanying form, the Veteran agreed to a videoconference hearing.  In September 2011 the Veteran again submitted a form agreeing to a videoconference hearing.

The Veteran was scheduled for a Travel Board hearing on September 26, 2013 for which he did not appear.

In correspondence dated September 4, 2013, the Veteran's representative notified VA that the Veteran would be unable to attend the hearing because he undergoes dialysis on Tuesdays, Thursdays, and Saturdays.  The Veteran's representative asked that the hearing be rescheduled on a day of the week when he is available.

Good cause having been shown, the Board will grant the Veteran's motion for a new hearing.  

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule the Veteran for a videoconference hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



